                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIANE M. ADAMS,
     Plaintiff,

        v.                                             CIVIL ACTION NO. 20-CV-1241

U.S. POST OFFICE
GERMANTOWN BRANCH, et al.,
      Defendants.

                                              ORDER

        AND NOW, this      14       of March 2020, upon consideration of Plaintiff Diane M.

Adams's Motion to Proceed In Forma Pauperis (ECF No. 1), and Complaint (ECF No. 2) it is

ORDERED that:

        1.      Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.      The Complaint is DEEMED filed.

        3.      Ms. Adams's claims against the U.S. Post Office Germantown Branch and

Christian Butler are DISMISSED WITH PREJUDICE, for the reasons stated in this Court's

Memorandum

        4.      Ms. Adams may file an amended complaint within thirty (30) days of the date of

this Order, in the event she can allege a proper basis for a FTCA claim. Any amended

complaint must identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint and shall state the basis for Ms.

Adams' s claims against each defendant. The amended complaint shall be a complete document

that does not rely on the initial Complaint or other papers filed in this case to state a claim.

When drafting her amended complaint, Ms. Adams should be mindful of the Court's reasons for
dismissing the claims in her initial Complaint as explained in the Court's Memorandum. Upon

the filing of an amended complaint, the Clerk shall not make service until so ORDERED by the

Court.

         5.    The Clerk of Court is DIRECTED to send Ms. Adams a blank copy of this

Court's current standard form to be used by a self-represented litigant filing a civil action

bearing the above-captioned civil action number. Ms. Adams may use this form to file her

amended complaint if she chooses to do so.

         6.    If Ms. Adams fails to file an amended complaint in accordance with this Order,

her case may be dismissed without further notice for failure to prosecute.

                                              BY THE COURT:



                                                              RATTER,J.
                                              UNITED STATES DISTRICT JUDGE
